                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR12-0237-JCC
10                             Plaintiff,                   ORDER
11          v.

12   CLARENCE WILLIAMS,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion to extend his report-to-
16   custody date (Dkt. No. 1150). The Court ordered Defendant to report to custody no earlier than
17   April 25, 2019. Defendant requests to extend his report date until at least May 6, 2019, because
18   of two state court hearings scheduled for May 2 and 3. (Dkt. Nos. 1150, 1150-1.) Neither the
19   Probation Department, nor the Government, oppose the motion. Therefore, Defendant’s motion
20   (Dkt. No. 1150) is GRANTED. Defendant shall report to custody on a date notified to him by his
21   Probation Officer, which shall be no earlier than May 6, 2019, but no later than May 10, 2019.
22          DATED this 25th day of April 2019.




                                                         A
23

24

25
                                                         John C. Coughenour
26                                                       UNITED STATES DISTRICT JUDGE

     ORDER
     CR12-0237-JCC
     PAGE - 1
